DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filed on January 31st, 2022 have been entered.
The previously raised claim rejections have been withdrawn in light of the amendment submitted by Applicant on January 31st, 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 32-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 32, line 1-3, the term “wherein each of the at least 7one protruding web rib and the another protruding web rib has a planar protruding web rib portion”, and line 4-8 “one of the planar inner sheath surface portions being in contact with the 5planar protruding web rib portion of one of the at least one protruding web rib and the another protruding web rib and another one of the planar inner sheath surface portions being in contact with the planar protruding web rib portion of another one of the at least one protruding web rib and the another protruding web rib” renders the claim indefinite. The disclosure fails to inform with reasonable certainly “the 5planar protruding web rib portion”. For example, Fig. 3 shows web 19 with protruding ribs on one side and no ribs on the opposite site. The sheath 24 have a semi- circular/ convex shape followed by concave depressions/ grooves in-between, which follow the shape of the upper face of the web 19 as indicated in para. 0085. It is unclear if the planar protruding web rib portion refers to a web portion in the connection portion (16), or if it refers to a rib portion in the handle portion 15. For examination purposes, the term “planar protruding web rib portion” will be interpreted in the claim by “protruding web rib surface portion”. Applicant is recommended to clarify to overcome this issue.
Regarding claim 33, lines 1-3, the term “wherein the sheath protruding portion is located between the one of the planar inner sheath surface portions and the another one of the planar inner sheath surface portions” renders the claim indefinite. The disclosure fails to inform with reasonable certainly “the sheath protruding portion is located between the one of the planar inner sheath surface portions and the another one of the planar inner sheath surface portions”, because as shown in Fig.3 the sheath 24 is located on the top surface and not between elements. It is unclear how the sheath 24 can be located on the top surface covering the inner surfaces of the sheath and the web (19), and also be located “between the one of the planar inner sheath surface portions and the another one of the planar inner sheath surface portions”. For examination purposes, the claim will be interpreted by “wherein the sheath protruding portion located above the inner surface of the sheath portion”. Applicant is recommended to clarify to overcome this issue. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7-9, 11-13, 17-22, 24, 26-33 are rejected under 35 U.S.C. 103 as being unpatentable over Kato (JP 2013188299) in view of Chang (US 5630244 A).
Regarding claim 1, Kato discloses an interdental cleaner (1) comprising: a rod-shaped support (annotated Fig. 1 a below), which is made of plastic (para. 0026); a cleaning part (2), wherein in one end region of the support (annotated Fig. 1 a below), the support is provided with the cleaning part (annotated Fig. 1 a below), which cleaning part is made of a flexible plastic (annotated Fig. 1a below and para. 0001, 0037, element 20 is a thermoplastic elastomers material);  and 5a handle part made of plastic (annotated Fig. 1 a and para. 0037, “thermoplastic elastomers”), wherein: the support (annotated Fig. 1 a below), at a support end facing the handle part (annotated Fig. 1 a below), is integrally connected to the handle part in a connection region (annotated Fig. 1 a below) via a web (annotated Fig. 2c below); the connection region is configured as a joint (annotated Fig. 1 a below); the web (annotated Fig. 2c below ) is provided at least partially with a sheath (annotated Fig. 2c below) made of a flexible plastic (para. 0037, “thermoplastic elastomers”); 10the web has at least one protruding web rib (annotated Fig. 2c below, 13); the sheath (annotated Fig. 2c below) has a thickness in the range of between 0.3 mm and 0.8 mm (Fig. 9 c, the thickness value is 0.3 mm). Kato further discloses the web has a thickness  of 2.2 mm (Fig. 9 c); and 15the web rib (13) extends substantially perpendicularly with respect to a longitudinal axis of the interdental cleaner (See annotated Fig. 2c below).
 

    PNG
    media_image1.png
    712
    874
    media_image1.png
    Greyscale

Kato does not explicitly disclose at least one rib is formed on the outer face of the sheath; the web has a maximum thickness a in the range of between 0.5 mm and 1.0 mm.
Chang discloses an elastic toothbrush with connecting region (Fig. 3, 22) enclosed by connector rubber (Fig. 9 and 10, sheath 221) with at least rib is formed on the outer face of the sheath (Fig. 9 and 10) and circular groove depressions on the sheath (Fig. 9 and 10, grooves between the ribs) to provide an elastic toothbrush with rubbers so that the elastic fatigue can be reduced and the period of time of usage can be prolonged (Cl 1 Line 23-25).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the interdental cleaner of Kato to be made with the protrusion connection of Chang to provide an elastic toothbrush with rubbers so that the elastic fatigue can be reduced and the period of time of usage can be prolonged.
Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the device of Kato and Chang to optimize the web thickness in the range of between 0.5 mm and 1.0 mm to reduce the overall dimensions of the device to minimize its size and shape for packaging and cost purposes, since applicant has not disclose that the claimed ranged of thickness for the web solve any stated problem or is for any particular purpose. Furthermore, the instant disclosure describes the selection of the thickness range for the web as merely preferable [0081] and does not describe it as contributing any unexpected result to the applicator.  As such, the selection of the thickness range for the web deem matters of design choice (lacking in any criticality), well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results.  
Regarding claim 3, Kato and Chang disclose the claimed invention of claim 1. Kato further discloses the at least one protruding web rib (13) is one of several web ribs (Fig. 2 c), which web ribs are arranged 2alongside and at a distance from each other (Fig. 2c, 13). 
Regarding claim 7, Kato and Chang disclose the claimed invention of claim 1. Kato further teaches at least another protruding web rib (Fib 2c, 13), wherein a height of at least some web ribs is different (Fig. 9c vs Fig 10).
Regarding claim 8, Kato and Chang disclose the claimed invention of claim 1. Chang further teaches the at least one rib formed on the outer face of the sheath (221) extends substantially perpendicularly with respect to a longitudinal axis of the interdental cleaner ( Fi, 9-10).
Regarding claim 9, Kato and Chang disclose the claimed invention of claim 1. Chang further teaches at least another rib formed on the outer face of the sheath (Fig. 9 and 10, ribs of 221), wherein at least one rib is provided respectively on opposite sides of the sheath (Fig. 9 and 10).  
Regarding claim 11, Kato and Chang disclose the claimed invention of claim 1. Chang further teaches several ribs formed on the outer face of the sheath (221) are arranged alongside and at a distance from each other (Fig. 9-10).
Regarding claim 12, Kato and Chang disclose the claimed invention of claim 1. Kato further discloses the web (annotated Fig. 2 above) extends in a direction of a longitudinal axis of the interdental cleaner (Fig. 1a and 1b).  
Regarding claim 13, Kato and Chang disclose the claimed invention of claim 1. Kato further discloses the web (annotated Fig. 2 above) has a cross section widening in a direction of the handle part (annotated Fig. 1a above).  
Regarding claim 17, Kato and Chang disclose the claimed invention of claim 1. Kato further discloses the handle part (annotated Fig. 1 above) is provided with a bearing surface (the outer surface 20) made of a flexible plastic (Para. 0037).  
Regarding claim 18, Kato and Chang disclose the claimed invention of claim 1. Kato further discloses the bearing surface (outer surface 20) of the handle part is integrally connected to the flexible plastic of the sheath (annotated Fig 1a and 2c above).
Regarding claim 19, Kato and Chang disclose the claimed invention of claim 1. Kato further discloses the cleaning part (2) is integrally connected to the flexible plastic (para. 0037) of the sheath (Annotated Fig. 1a and 2c above).  
Regarding claim 20, Kato and Chang disclose the claimed invention of claim 19. Kato further discloses the cleaning part (2) is integrally connected to the flexible plastic of the sheath (annotated Fig. 1a and 2c above) via a connection portion (Fig. 1a).  
Regarding claim 21, Kato and Chang disclose the claimed invention of claim 20. Kato further discloses the connection portion is arranged in a channel (Fig. 1a, 26)  of the support (annotated Fig 1a above).  
Regarding claim 22, Kato and Chang disclose the claimed invention of claim 21. Kato further discloses the support has another channel (annotated Fig. 1a above, 26) and the channels are formed respectively on opposite sides of the support (26 on opposite sides of the support, as shown in Fig. 1a above and Fig. 3).
Regarding claim 24, Kato and Chang disclose the claimed invention of claim 1. Kato discloses the web rib has a height of in the range of between 0.1 a and 0.3a. (Fig. 9c, the height of the web rib 13 is 0.15 mm)
Regarding claim 26, Kato and Chang disclose the claimed invention of claim 1. Kato further discloses the sheath has a constant thickness on at least one side of the web (Annotated Fig. 2c above). 
Regarding claim 27, Kato and Chang disclose the claimed invention of claim 1. Kato further discloses at least one groove depression is formed in the web parallel to the web rib (Annotated Fig below).

    PNG
    media_image2.png
    635
    384
    media_image2.png
    Greyscale


Regarding claim 28, Kato and Chang disclose the claimed invention of claim 27. Kato further discloses the groove depression (Fig. 2 above). However, Kato does not explicitly discloses the groove depression has a cross section in a shape of a segment of a circle with a radius in a range of between 0.8 mm and 1.6 mm.  
It would have been obvious matter of design choice to one having ordinary skill in the art before the effective filing date to have the groove depression has a cross circle in a shape of a segment of circle with radius between 0.8 and 1.6 mm, since applicant has not disclose that the shape of groove depression and the claimed range of radius solve any stated problem or is for any particular purpose. Furthermore, the instant disclosure describes the selection of the radius for the groove depression as merely preferable [0030] and does not describe it as contributing any unexpected result to the applicator.  As such, the selection of the radius range of the groove depression and its shape are deem matters of design choice (lacking in any criticality), well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results. 
Regarding claim 29, Kato and Chang disclose the claimed invention of claim 1. Chang further teaches at least one groove depression (Fig. 9 and 10, grooves between the ribs of 221) is formed in the sheath (221) parallel to the at least one rib formed on the outer face of the sheath (Fig. 9-10).
Regarding claim 30, Kato and Chang disclose the claimed invention of claim 29. Chang further teaches the groove depression has a cross section in the shape of a segment of a circle (Fig. 9 and 10, groove depressions between the ribs of the sheath 221). Kato and Chang are silent to a radius in a range of between 0.5 mm and 1.0 mm.
It would have been obvious matter of design choice to one having ordinary skill in the art before the effective filing date to have the groove depression of the sheath with a radius between 0.5 mm and 1.0 mm, since applicant has not disclose that the groove depression range of radius solve any stated problem or is for any particular purpose. Furthermore, the instant disclosure describes the selection of the radius for the groove depression as merely preferable [0033] and does not describe it as contributing any unexpected result to the applicator.  As such, the selection of the radius range of the groove depressions is deem matters of design choice (lacking in any criticality), well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results. 
Regarding claim 31, Kato and Chang disclose the claimed invention of claim 1. Kato further discloses the web comprises another protruding web rib (Annotated Fig. 2c above, the other protruding element 13 on the opposite side of web protruding 13) and a web depression is located between the at least one protruding web rib and the another protruding web rib (Annotated Fig. 2c above. The examiner notes that according to the definition of depression which is “an area lower than the surrounding surface” See https://www.dictionary.com/browse/depression, the web depression is the web lower surface area that is lower than the web protruding 13 as shown in Fig. 2c), the web further comprising a planar web surface portion ( See annotated Fig. 2 c below), the planar web surface portion being free of protruding web ribs ( See annotated Fig. 2c below), at least another rib 5being formed on the outer face of the sheath to provide a plurality of sheath ribs ( Fig. 9-10, 221), the sheath comprising a planar sheath portion ( See annotated Fig. 2c below), the planar sheath portion being in contact with the planar web surface portion ( See annotated Fig. 2c below). Chang further teaches wherein a sheath depression (Fig. 9 and 10, groove depressions between the ribs of the sheath 221) and a sheath protruding portion are located between one of the sheath ribs and another one of the sheath ribs ( Fig. 9-10), the sheath protruding (Fig. 9-10, 221) portion being arranged in the web depression (Annotated Fig. 2c of Kato).

    PNG
    media_image3.png
    595
    360
    media_image3.png
    Greyscale

Regarding claim 32, Kato and Chang disclose the claimed invention of claim 31. Kato further discloses each of the at least 7one protruding web ribs and the another protruding web rib has a protruding web rib surface portion (See annotated Fig. 2c above), the sheath having an inner sheath surface comprising a plurality of planar inner sheath surface portions (See annotated Fig. 2c above), one of the planar inner sheath surface portions being in contact with the 5protruding web rib surface portion of one of the at least one protruding web rib and the another protruding web rib (See annotated Fig. 2c above) and another one of the planar inner sheath surface portions being in contact with the protruding web rib surface portion of another one of the at least one protruding web rib and the another protruding web rib (See annotated Fig. 2c above).  
Regarding claim 33, Kato and Chang disclose the claimed invention of claim 32. Kato further discloses the protruding web surface portion and the planar sheath portion are located radially opposite the at least one protruding 5web rib, the another protruding web rib, the web depression with respect to the longitudinal axis (See annotated Fig. 2c below). 
 the sheath protruding portion being located radially opposite the sheath depression with respect to the longitudinal axis ( See annotated Fig. 2c above).
Chang further teaches wherein the sheath protruding portion (Fig. 9-10, 221) located above the inner surface of the sheath portion ( Fig. 9-10), the sheath depression (Fig. 9 and 10, groove depressions between the ribs of the sheath 221)and the sheath protruding portion (221) are being located radially opposite with respect to the longitudinal axis ( Fig. 9-10), the sheath protruding portion (221) being located radially opposite the sheath depression (Fig. 9 and 10, groove depressions between the ribs of the sheath 221) with respect to the longitudinal axis.


    PNG
    media_image4.png
    595
    360
    media_image4.png
    Greyscale



Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kato (JP 2013188299), Chang (US 5630244 A) as applied to claim 1 above, and further in view of Yokoyama (WO2013/105549 A1. See attached translated document).
Regarding claim 5, Kato and Chang disclose the claimed invention of claim 1. Kato further discloses at least another protruding web rib (Fig. 2c, 13) on both sides of the web. However, it is well known in the art to provide ribs on only one side of an interdental cleaner as demonstrated by Yokoyama. 
Yokoyama teaches an interdental brush cleaner with connection region (Fig. 2, 12), with the web (Fig. 3, 22), wherein the web ribs (22a) are formed only on one side of the web (page 10/15 , 2nd paragraph) to provide one notch 22a is formed on the surface side and the rear surface side of the neck base material 22, but it is formed only on the surface side or the rear surface side, or a plurality of notches 22a are formed in parallel with each other on the surface side and the rear surface side. It is possible to form them so that the number is different between the front side and the rear side. Furthermore, although it formed over the full width of the neck base material 22, it is also possible to form it in a part of the width direction of the neck base material 22 (Page 10/15, 2nd paragraph).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the web of the combination of Kato and Chang to be made with web ribs only on one side as taught by Yokoyama to provide one notch 22a is formed on the surface side and the rear surface side of the neck base material 22, but it is formed only on the surface side or the rear surface side, or a plurality of notches 22a are formed in parallel with each other on the surface side and the rear surface side. It is possible to form them so that the number is different between the front side and the rear side. Furthermore, although it formed over the full width of the neck base material 22, it is also possible to form it in a part of the width direction of the neck base material 22.
Regarding claim 6,The combination of Kato, Chang, and Yokoyama disclose the claimed invention of claim 5.  Yokoyama further teaches a side of the web facing away from the web ribs is planar (Fig. 3, 22a, and page 10/15 2nd paragraph. The ribs 22a is only on one side of the web 22).  

Response to Arguments
Applicant's arguments filed January 31st, 2022 have been fully considered but they are not persuasive for the following reasons:
Applicant’s remark and argument:
The applicant alleged that Kato (JP 2013188299) does not disclose the web rib extends substantially perpendicularly with respect to a longitudinal axis of the interdental cleaner.
In response, the examiner notes that Kato discloses the web rib (13) extends substantially perpendicularly with respect to a longitudinal axis of the interdental cleaner as shown in the annotated Figures below. Therefore, Kato reads on the newly claimed limitation. 

    PNG
    media_image1.png
    712
    874
    media_image1.png
    Greyscale


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP§ 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIM ASQIRIBA whose telephone number is (571)270-3416.  The examiner can normally be reached on M-F 8-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris L. Rodriguez can be reached on 272- 4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARIM ASQIRIBA/Examiner, Art Unit 3772

/RACHEL R STEITZ/Primary Examiner, Art Unit 3772